Case 2:21-cv-02022-DOC-KES Document 21 Filed 03/22/21 Page 1 of 5 Page ID #:619




   1 KENDALL BRILL & KELLY LLP
     Alan Jay Weil (63153)
   2  ajweil@kbkfirm.com
     Shauna E. Woods (300339)
   3  swoods@kbkfirm.com
     10100 Santa Monica Blvd., Suite 1725
   4 Los Angeles, California 90067
     Telephone: 310.556.2700
   5 Facsimile: 310.556.2705
   6 FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
   7 Mark  Sommers (pro hac vice forthcoming)
     mark.sommers@finnegan.com
   8 Patrick Rodgers (pro hac vice forthcoming)
     patrick.rodgers@finnegan.com
   9 901 New York Avenue, NW,
     Washington, DC 20001-4413
  10 Telephone: (202) 408-4064
     Facsimile: (202) 408-4400
  11 Morgan E. Smith (SBN 293503)
     morgan.smith@finnegan.com
  12 3300  Hillview Avenue
     Palo Alto, CA 94304
  13 Telephone: (650) 849-6600
     Facsimile: (650) 849-6666
  14
     Attorneys for Specially Appearing
  15 Defendant Le-Vel Brands, LLC
  16                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  17                             SOUTHERN DIVISION
  18
       THRIVE NATURAL CARE, INC.,                   Case No. 2:21-CV-02022-DOC-KES
  19
                    Plaintiff,                      LE-VEL’S RESPONSE IN
  20                                                SUPPORT OF PLAINTIFF’S
             v.                                     APPLICATION TO FILE
  21                                                DOCUMENTS UNDER SEAL (DKT
       LE-VEL BRANDS, LLC,
  22                                                NO. 14)
                    Defendant.
  23                                                Judge: Hon. David O. Carter
                                                    Crtrm.: 9D
  24
                                                    Action Filed: March 4, 2021
  25                                                Trial Date:   TBD
  26
  27
  28
                                                                   Case No. 2:21-CV-02022-DOC-KES
       LE-VEL’S RESPONSE IN SUPPORT OF PLAINTIFF’S APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 21 Filed 03/22/21 Page 2 of 5 Page ID #:620




   1         On March 16, Thrive Natural Care, Inc. filed an application to file certain of
   2 Le-Vel’s confidential information under seal. See Dkt. No. 14 (Application to File
   3 Documents Under Seal); Dkt. No. 15 (Sealed Declaration in Support of
   4 Application). Pursuant to Civil Local Rule 79-5 and this Court’s Standing Orders,
   5 Le-Vel hereby requests that the Court grant Plaintiff’s application to file the
   6 following under seal to protect Le-Vel’s confidential proprietary information:
   7          Exhibit 1 to the Declaration of Stephen McArthur in support of Plaintiff’s
   8             Application for Leave to File Under Seal (“Exhibit 1”), which is an
   9             unredacted copy of Plaintiff’s Opposition to Defendant’s Ex Parte
  10             Application Cancel Hearing on Preliminary Injunction Motion (“Plaintiff’s
  11             Opposition”)
  12          Exhibit 2 to the Declaration of Stephen McArthur in support of Plaintiff’s
  13             Application for Leave to File Under Seal (“Exhibit 2”), which is an
  14             unredacted copy of the Declaration of Stephen McArthur in support of
  15             Plaintiff’s Opposition to Defendant’s Ex Parte Application to Cancel
  16             Hearing on Preliminary Injunction Motion
  17         In the event Plaintiff’s application is denied, Le-Vel requests that the
  18 documents be returned to counsel.
  19         This application is based on the Declaration of Drew S. Hoffman in Support
  20 of Le-Vel’s Application to File Under Seal, which was filed concurrently with this
  21 response.
  22         The public’s “access to judicial records is not absolute.” Kamakana v. City &
  23 Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The Court weighs the
  24 competing interests of the public and the party requesting sealing, determines
  25 whether the party’s request is based “on a compelling reason,” and must “articulate
  26 the factual basis for its ruling, without relying on hypothesis or conjecture.” Pintos
  27 v. Pac. Creditors Ass’n, 605 F.3d 665, 679, 681 n.6 (9th Cir. 2010). Generally,
  28 compelling reasons sufficient to “justify sealing court records exist when such ‘court

                                                  1                Case No. 2:21-CV-02022-DOC-KES
       LE-VEL’S RESPONSE IN SUPPORT OF PLAINTIFF’S APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 21 Filed 03/22/21 Page 3 of 5 Page ID #:621




   1 files might have become a vehicle for improper purposes.’” Kamakana v. City &
   2 Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (citations omitted).
   3 “‘[C]ompelling reasons’ sufficient to outweigh the public’s interest in disclosure and
   4 justify sealing court records exist” when disclosure would “release trade secrets.” Id.
   5 at 1179 (citing Nixon v. Warner Commcn’s, Inc., 435 U.S. 589, 598 (1978)); Pintos
   6 v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). “One factor that weighs
   7 in favor of sealing documents is when the release of the documents will cause
   8 competitive harm to a business.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d
   9 1214, 1221 (Fed. Cir. 2013) (applying Ninth Circuit law). Information should be
  10 sealed where “competitors could not obtain [the information] anywhere else.” Id. at
  11 1229 (reversing district court’s refusal to seal material after finding compelling
  12 reasons to seal the material). Moreover, identifications of trade secrets are “subject
  13 to any orders that may be appropriate under Section 3426.5 of the Civil Code.” Cal.
  14 Code Civ. P. § 2019.210. Section 3426.5 states that a court “shall preserve the
  15 secrecy of an alleged trade secret by reasonable means, which may include . . .
  16 sealing the records of the action . . . .” Cal. Civ. Code § 3426.5.
  17         Le-Vel is a health and wellness lifestyle company that offers a wide array of
  18 goods, including vitamins (such as capsules, powders, and gels), vitamin skin
  19 patches, vitamins for the skin, snacks, and skincare products. Decl. of Drew
  20 Hoffman (“Hoffman Decl.”), ¶ 2. Le-Vel’s business is highly competitive in nature
  21 and Le-Vel has invested considerable time and resources over the years in
  22 developing and protecting proprietary information regarding its business model,
  23 including financial performance and marketing strategies. Id., ¶ 3. Le-Vel develops
  24 its marketing and advertising plans and sales projections based on the information it
  25 has compiled, including historical sales information. Id. Public disclosure of this
  26 information would place Le-Vel at a competitive disadvantage and/or possibly cause
  27 other harm to Le-Vel. See, id. To maintain its competitive position and prevent
  28 competitors from improperly using Le-Vel confidential information, Le-Vel takes

                                                  2                Case No. 2:21-CV-02022-DOC-KES
       LE-VEL’S RESPONSE IN SUPPORT OF PLAINTIFF’S APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 21 Filed 03/22/21 Page 4 of 5 Page ID #:622




   1 steps to prevent public disclosure of its confidential information. Id., ¶ 4. To that
   2 end, Le-Vel intends to enter into a protective order with the Plaintiff to keep such
   3 information confidential throughout this litigation. Id.
   4         Here, good cause and compelling reasons exist to protect Le-Vel’s
   5 confidential, proprietary information regarding its financial standing and marketing
   6 strategy.
   7         In its application, Plaintiff’s counsel attached (i) unredacted versions of the
   8 documents it sought to file under seal and (ii) redacted public versions of the
   9 documents it sought to file under seal with only Le-Vel’s confidential proprietary
  10 information redacted in order to aid the public’s ability to understand the substance
  11 of the issues or any decision issued by the Court. See Dkt. Nos. 14 (filing the
  12 redacted public versions), 15 (filing the unredacted versions).
  13         The redacted portions of Exhibit 1 contain proprietary confidential
  14 information relating to Le-Vel’s financial information, such as total amounts of sales
  15 and number of units sold of its products, and specifics of its marketing and
  16 advertising strategy. Hoffman Decl., ¶ 15. This information is useful in Le-Vel’s
  17 line of business to project future sales, understand product success, and adapt
  18 marketing and advertising business plans. Id. Le-Vel takes steps to keep this
  19 information private and confidential, including, in this instance, only disclosing this
  20 information to counsel for Plaintiff upon agreement that the information would be
  21 treated as Attorneys Eyes Only. Id. Disclosure of this information would place Le-
  22 Vel at a competitive disadvantage and/or possibly cause other harm to Le-Vel. Id.,
  23 ¶¶ 3-4, 15. The redactions are narrowly tailored to only those portions containing
  24 Le-Vel’s confidential information, so as to aid the public’s ability to understand the
  25 substance of the issues or any decision issued by the Court. Id. Thus, the
  26 unredacted version of the Exhibit 1 should be sealed.
  27         The redacted portions of Exhibit 2 contain proprietary confidential
  28 information relating to Le-Vel’s financial information, such as total amounts of

                                                  3                Case No. 2:21-CV-02022-DOC-KES
       LE-VEL’S RESPONSE IN SUPPORT OF PLAINTIFF’S APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 21 Filed 03/22/21 Page 5 of 5 Page ID #:623




   1 sales, number of units sold of its products, and specifics of its marketing and
   2 advertising strategy. Hoffman Decl., ¶ 15. This information is useful in Le-Vel’s
   3 line of business to project future sales, understand product success, and adapt
   4 marketing and advertising business plans. Id. Le-Vel takes steps to keep this
   5 information private and confidential, including, in this particular instance, only
   6 disclosing this information to counsel for Plaintiff upon agreement that the
   7 information would be treated as Attorneys Eyes Only. Id. Disclosure of this
   8 information would place Le-Vel at a competitive disadvantage and/or possibly cause
   9 other harm to Le-Vel. Id., ¶¶ 3-4, 15. The redactions are narrowly tailored to only
  10 those portions containing Le-Vel’s confidential information, so as to aid the public’s
  11 ability to understand the substance of the issues or any decision issued by the Court.
  12 Id. Thus, the unredacted version of the Exhibit 1 should be sealed.
  13
  14
  15 DATED: March 22, 2021                  KENDALL BRILL & KELLY LLP
  16
                                            By:         /s/ Alan Jay Weil
  17                                              Alan Jay Weil
  18                                              Attorneys for Specially Appearing
                                                  Defendant Le-Vel Brands, LLC
  19
                                              FINNEGAN, HENDERSON,
  20                                          FARABOW, GARRETT & DUNNER, LLP
                                             Mark Sommers (pro hac vice forthcoming)
  21                                         Morgan E. Smith (SBN 293503)
                                             Patrick J. Rodgers (pro hac vice forthcoming)
  22
  23
  24
  25
  26
  27
  28

                                                  4                Case No. 2:21-CV-02022-DOC-KES
       LE-VEL’S RESPONSE IN SUPPORT OF PLAINTIFF’S APPLICATION TO FILE DOCUMENTS UNDER SEAL
